CRAIL, P. J.
In this appeal, which is under the alternative method, appellant has failed to comply with section 953c of the Code of Civil Procedure, which reads in part as follows: “In filing briefs in said appeal the parties must, however, print in their briefs, or in a supplement appended thereto, such portions of the record as they desire to call to the attention of the court.” Appellant has also failed to comply with section 3, rule VIII, of the Rules for the Supreme Court and District Courts of Appeal, which reads in part as follows: “If it is claimed that pleadings are defective, or that admissions are thereby made affecting the decision on appeal, such portion of the pleadings shall be printed in the brief as may be necessary to an understanding of the matter.” For this reason we have decided to dismiss the appeal. (Barrow v. Simon, ante, p. 207 [56 Pac. (2d) 539]; and see numerous eases collected in 2 Cal. Jur. 643, sec. 359 et seq., and the Ten-Year Supp. thereto.)
The appeal is dismissed.
Wood, J., and McComb, J., pro tern., concurred.
A petition for a rehearing of this cause was denied by the District Court of Appeal on May 1, 1936, and an application by appellant to have the cause heard in the Supreme Court, after judgment in the District Court of Appeal, was denied by the Supreme Court on June 11, 1936.